     Case: 1:19-cv-01556 Document #: 14 Filed: 06/26/19 Page 1 of 1 PageID #:41

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Glen Ellyn Pharmacy, Inc.
                                      Plaintiff,
v.                                                      Case No.: 1:19−cv−01556
                                                        Honorable Edmond E. Chang
Matrix Distributors, Inc., et al.
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 26, 2019:


        MINUTE entry before the Honorable Edmond E. Chang: Pursuant to the notice of
settlement, and to avoid unnecessary status hearings and to provide time to reduce the
agreement to writing, the case is dismissed without prejudice and with full leave to
reinstate via motion filed by 08/26/2019. If no motion to reinstate is filed by that date,
then the dismissal will automatically convert to a dismissal with prejudice, without further
action by the Court. Status hearing of 06/26/2019 is vacated.Civil case terminated.
Emailed notice(eec)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
